Citation Nr: 1036948	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right eye 
disorder, claimed as myopia of the right eye and retinal 
detachment, to include as secondary to a service connected left 
eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 until December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New Orleans, 
Louisiana.

In May 2007, the Veteran testified before a now-retired Veterans 
Law Judge.  In June 2009, he indicated that he did not desire 
another hearing.  In July 2007 and August 2009 this matter was 
remanded for additional development.  Such development having 
been undertaken, the claim is properly before the BVA.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for a right eye disorder was originally denied in 
November 1982.  The Veteran did not appeal and that decision 
became final.

2.  In an unappealed January 1986 decision, the RO denied a 
request to reopen the claim on the basis that the right eye was 
normal at separation and outpatient records did not relate a 
right eye disorder to service or to a left eye disability.

3.  The evidence added to the record since January 1986, when 
viewed by itself or in context of the entire record, does not 
relate to any unestablished facts necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim for a right eye disorder.


CONCLUSION OF LAW

The January 1986 rating decision denying service connection for a 
right eye disability is final; new and material evidence has not 
been received to reopen the claim of entitlement to service 
connection for a right eye disorder, claimed as myopia of the 
right eye and retinal detachment, to include as secondary to a 
service connected left eye disability.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).
      
The RO initially denied service connection for a right eye 
disorder in November 1982 on the basis that it was not shown in 
service, not shown for many years after service, and a VA 
examiner had rendered a medical opinion that it was not related 
directly or indirectly to an in-service injury or to a left eye 
disorder.  The Veteran did not appeal and that decision became 
final.

The Veteran filed a claim to reopen in November 1985, which was 
denied in January 1986 on the basis that no new and material 
evidence had been presented to reopen the claim.  Notice of the 
decision was issued and included a statement relating to the 
right to appeal from the denial but he did not appeal.  
Accordingly, the January 1986 denial is final.  

The evidence of record at the time of the prior final denial 
included service treatment records showing that on induction 
examination in November 1943 vision in both eyes was 20/20.  An 
October 1944 examination revealed 20/25 right eye sight, floaters 
and contusions of the right eye as well as small hemorrhages 
(though it is unclear which eye this related to).  

In November 1944, the Veteran had a contusion to the left eye and 
lower eyelid due to a shell fragment and in June 1946 there were 
complaints of "pains in both eyes."  On discharge examination 
in January 1946 there were no eye abnormalities with vision in 
both eyes was 20/30, and finally, service records showed that 
during his service he had been awarded a Purple Heart with one 
Oak Leaf Cluster.

Post-service evidence of record in January 1986 included medical 
records of left eye treatment, statements by the Veteran and a 
fellow service member averring to an incident in which a Jeep 
struck a landmine causing shrapnel to strike the claimant's side 
and face.  In March 1946, he was granted service connection for 
shrapnel wounds to the left shoulder and left eye.  

VA examination in April 1952 indicated that visual acuity was 
20/20 in both eyes, but that there was a diagnosis of myopia.  In 
December 1956, myopic astigmatism was noted in the right eye, 
while visual acuity had dropped to 20/30.  On VA examination in 
February 1952, vision in the right eye was 20/20 and the right 
eye was otherwise "complete[ly] normal . . . except for a 
corneal scar lateral to the macular area which has been there 
since adm."  A private eye examination in January 1980 revealed 
correctable refractive error in the right eye, but the eye was 
otherwise stable.

A document from March 1982 records staphyloma with 
"cobblestone" features, a cyst and "holes" in the right eye.  
In May 1982, new holes were seen following laser treatment.  In a 
September 1982 VA examination, the Veteran reported that he had 
experienced normal vision in the right eye until that year and 
that weakness of the tissue of the retina had caused "separation 
of retina" necessitating laser treatment.  The impression was of 
right eye myopia and edema of macula secondary to laser 
treatment.  

It was indicated that separation of the peripheral retina of the 
right eye was secondary to nearsightedness in the right eye, and 
could not "be related directly or indirectly to concussion in 
service or to the present condition of the left eye."  In 1985, 
cataracts were noted and in November it was advised that the 
claimant not undergo corrective surgery at that time.

In summation, the evidence before the RO at the time of the prior 
denial in January 1986 included the Veteran's claim for 
compensation, service treatment records showing in-service 
shrapnel-related injuries to the left eye and shoulder with 
normal separation examination, and post-service treatment records 
documenting progressive right eye pathologies since the 1980s, 
including rental detachment, myopia, cataracts, corneal scar, and 
holes.  

In denying the Veteran's claim, the RO noted that right eye 
symptoms began many years after service and there was no medical 
evidence to indicating a connection between right eye pathology 
and service or a service-connected disability.

In November 2003, the Veteran again sought to reopen the claim of 
entitlement to service connection for right eye disorder.  That 
application was denied in a February 2004 rating decision, which 
the Veteran now appeals to the Board.

Evidence added to the record since January 1986 includes the 
Veteran's statements reiterating his prior claims.  While new, 
this evidence is essentially duplicative of the assertions that 
he has made since filing the initial claim.

Additional medical evidence was added to the file, including a 
May 1982 letter from a private doctor documents laser treatment 
of right eye rental detachment.  VA examination in December 2003 
indicated right eye aphakia of the posterior chamber intraocular 
lens.  In December 1993, a phacoemulsification and posterior 
chamber intraocular lens implant was conducted on the right eye.  

VA treatment notes from January 1985 through January 1994 show 
ongoing treatment of the right eye relating to the established 
diagnoses.  A June 2006 VA examination, as amended in August 
2006, revealed that no right eye retinal holes were present.

None of the medical evidence submitted since January 1986 
addresses the critical inquiry of whether the Veteran's right eye 
disorder was incurred in service or is related to his service-
connected left eye disability.  Therefore, while new, it is not 
material to the current claim.

In support of his claim, the Veteran submitted statements from 
his wife indicate progressive eye problems and a July 2005 letter 
from a fellow service member confirms that the claimant was 
injured by shrapnel during service following the explosion of a 
landmine.  While new, his wife and fellow soldier are not 
competent to establish a medical relationship between active duty 
and his right eye disorder or between his right eye disorder and 
service-connected left eye disorder.

The Board has also reviewed the Veteran's sworn testimony and 
written statements.  His statements do not disclose any 
unestablished facts relating to injury or treatment of the right 
eye.  Mere recounting of information does not render the 
information new.  See Goodwin v. Derwinski, 1 Vet. App. 419, 424 
(1991).  Nor does such testimony tend to support the conclusion 
that a service connected left eye disability caused or aggravated 
any right eye disorder.

In total, evidence associated with the Veteran's claim since the 
last final denial includes restatements from the claimant, and 
others, of established facts, treatment notes, and examinations 
showing no new diagnoses associated with the right eye.  With 
regard to this evidence, the Board finds it to be cumulative of 
evidence already of record at the time of the prior final denial.

In short, the claim was previously denied for a lack of competent 
evidence showing a relationship between any pathology of the 
right eye and either service or the Veteran's service-connected 
left eye disability.  Since that time no new evidence has been 
submitted to remedy this defect in the claim.  Accordingly, the 
application to reopen the claim is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  Such a letter was sent to the Veteran in October 2009, 
thus meeting the requirements of notice as related to Kent.  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
December 2003, September 2007 and October 2009 that fully 
addressed all notice elements.  The letters informed him of what 
evidence was required to substantiate the claim and of the 
division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, he was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated with the issuance of a 
Supplemental Statement of the Case in June 2010.  Neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, and the Board finds no basis for 
finding prejudice against the appeal of the issues adjudicated in 
this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  However, under VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2009).  Because the immediate claim of 
entitlement to service connection is not reopened, the duty to 
assist does not apply to this matter.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



[CONTINUED ON NEXT PAGE]




ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of service connection for a right 
eye disorder, to include as secondary to a service connected left 
eye disability, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


